Citation Nr: 1533378	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for right bicep tendonitis on and before August 19, 2012, and to a disability rating in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the VA RO as part of the Benefits Delivery at Discharge program.  

In February 2015, the RO increased the rating of the Veteran's right bicep tendonitis to 10 percent effective August 20, 2012.  This issue remains in appellate status because this rating does not represent the highest possible benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2012, the Board remanded the Veteran's claim in order to provide him with an additional VA examination.  The Veteran's claim on appeal is the appropriate disability rating for right bicep tendonitis, which is currently rated based on impairment of flexion of the forearm.  On remand, the Veteran was provided with an examination of his right shoulder, but his right forearm and elbow were not examined.  Accordingly, pursuant to the terms of the August 2012 remand, and in order to correctly address the current severity of the Veteran's disability, the Veteran's right forearm should be examined.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the nature and severity of his right bicep tendonitis; this examination should specifically address the impairment of the Veteran's right forearm.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



